TMs is an appeal by the employer and the insurance carrier from an award made by the State Industrial Board. The sole question involved is whether the failure to give written notice of injury was properly excused. The employer was a manufacturing furrier and claimant was employed as an operator. While engaged in Ms regular occupation, a needle penetrated Ms finger. While it is conceded that he did not give Ms employer notice of injury within the time prescribed by the Workmen’s Compensation Law, the State Industrial Board excused Ms failure so to do on the ground that claimant was not aware of the nature and seriousness of Ms injury and that after infection had resulted, he immediately obtained medical care and treatment and notified Ms employer. The evidence sustains the finding that the failure to give written notice of injury was properly excused. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.